DETAILED CORRESPONDENCE
This is the first office action regarding application number 16752791, filed 04/19/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of species A, claims 1-5, in the reply filed on 01/27/2020 is acknowledged.
Claims 1-5 have been fully considered in examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuhata (JP 2018032557 A) (refer to enclosed translations for citations).
Regarding claim 1,
Mizuhata teaches a secondary battery [031] comprising: 
a honeycomb first electrode (Fig. 14, 13b; [0145]); 
a fluid second electrode ([042], "air electrode…oxygen gas"); 
and a solid electrolyte (Fig. 18, 16) having ionic conductivity and insulating the honeycomb first electrode from the fluid second electrode [0153];
wherein the secondary battery has a honeycomb structure (Fig. 14, 13b; [0145]) with a plurality of open-ended channels, and the fluid second electrode flows through the honeycomb structure (Fig. 14 and Fig.15, 13b; [0146]).  It is the examiner’s position that a secondary battery comprising honeycomb electrodes meets the limitation of a secondary battery with a honeycomb structure.  Additionally, examiner notes that, as cited above, Mizuhata teaches a square honeycomb structure which consistent with the instant application.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2-5 rejected under 35 U.S.C. 103 as being unpatentable over Mizuhata (JP 2018032557 A) as applied to claim 1 above, and further in view of Qian (US 20190386316 A1) and Xiao (US 20150263379 A1) (refer to enclosed translations for citations).
Regarding claim 2,
Mizuhata teaches the secondary battery in accordance to claim 1, wherein the honeycomb first electrode comprises: 
an anode active material (Fig. 16, 12; [059]);
wherein the fluid second electrode is a fluid cathode comprising: a fluid cathode active material ([042], "oxygen gas");
and cathode current collector covers (Fig. 18, 14; [083]);
wherein the cathode current collector covers contain the fluid cathode active material [041]; it is the examiner’s position that the air electrode contains air and covers the cathode current collector 14a.
Mizuhata fails to teach that the honeycomb first electrode is an anode and fails to teach an anode honeycomb current collector.  Qian teaches a honeycomb anode (Fig. 3a, 43; [0070]) which helps shorten the distance lithium ions have to move [0016].  Xiao teaches a honeycomb current collector (Fig. 1, 14; [0023], "any form that allows lithium ions to pass through the current collector…honeycomb").  It would be obvious to one of ordinary skill of the art before the effective filing date to combine the honeycomb anode as taught by Qian and the honeycomb current collector as taught by Xiao with the secondary battery taught by Mizuhata in order to better facilitate the passage of lithium ions.
Regarding claim 3
Modified Mizuhata teaches the secondary battery in accordance to claim 2 (see elements of claim 2 above), wherein the secondary battery [031] is a lithium-ion secondary battery ([059], "lithium").
Regarding claim 4,
Modified Mizuhata teaches the secondary battery in accordance to claim 1 (see elements of claim 1 above), wherein the honeycomb first electrode is a honeycomb anode (see elements of claim 2 above) composed of an anode active material (see elements of claim 2 above), wherein the fluid second electrode is a fluid cathode comprising: a cathode substrate layer (Fig. 16, 14a; [031]); and a fluid cathode active material ([042], "oxygen gas"); it is the examiners position that the cathode current collector 14a behaves as a substrate layer for the cathode.  
Regarding claim 5,
The secondary battery in accordance to claim 4 (see elements of claim 4), wherein the secondary battery [031] is a lithium-oxygen battery (see elements of claim 2 and 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Katase (US 20120021280 A1). Katase teaches a honeycomb electrode/conductor structure in an alternative configuration and is thus relevant.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728           

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728